        Case 5:18-cv-06720-LHK Document 1 Filed 11/05/18 Page 1 of 18



 1 GLANCY PRONGAY & MURRAY LLP
   LIONEL Z. GLANCY (#134180)
 2 ROBERT V. PRONGAY (#270796)
   LESLEY F. PORTNOY (#304851)
 3
   CHARLES H. LINEHAN (#307439)
 4 1925 Century Park East, Suite 2100
   Los Angeles, CA 90067
 5 Telephone: (310) 201-9150
   Facsimile: (310) 201-9160
 6 Email: rprongay@glancylaw.com

 7
     Counsel for Plaintiff
 8
                               UNITED STATES DISTRICT COURT
 9                           NORTHERN DISTRICT OF CALIFORNIA
10

11    XIAOJIAO LU, Individually and On Behalf    Case No.:
      of All Others Similarly Situated,
12
                                Plaintiff,       CLASS ACTION COMPLAINT FOR
13                                               VIOLATIONS OF THE FEDERAL
                     v.                          SECURITIES LAWS
14

15    ALIGN TECHNOLOGY, INC., JOSEPH
      M. HOGAN, JOHN F. MORICI, and              JURY TRIAL DEMANDED
16    RAPHAEL S. PASCAUD,

17                              Defendants.
18

19

20

21

22

23

24

25

26

27

28


                                     CLASS ACTION COMPLAINT
        Case 5:18-cv-06720-LHK Document 1 Filed 11/05/18 Page 2 of 18



 1          Plaintiff Xiaojiao Lu (“Plaintiff”), individually and on behalf of all others similarly

 2 situated, by and through his attorneys, alleges the following upon information and belief, except as

 3 to those allegations concerning Plaintiff, which are alleged upon personal knowledge. Plaintiff’s

 4 information and belief is based upon, among other things, his counsel’s investigation, which

 5 includes without limitation: (a) review and analysis of regulatory filings made by Align

 6 Technology, Inc. (“Align” or the “Company”) with the United States (“U.S.”) Securities and

 7 Exchange Commission (“SEC”); (b) review and analysis of press releases and media reports

 8 issued by and disseminated by Align; and (c) review of other publicly available information

 9 concerning Align.

10                          NATURE OF THE ACTION AND OVERVIEW
11          1.      This is a class action on behalf of persons and entities that purchased or otherwise
12 acquired Align securities between July 25, 2018 and October 24, 2018, inclusive (the “Class

13 Period”), seeking to pursue remedies under the Securities Exchange Act of 1934 (the “Exchange

14 Act”).

15          2.      Align is a medical device company that purports to design, manufacture, and
16 market products for the treatment of malocclusion or the misalignment of teeth. Invisalign is the

17 proprietary name for the Company’s clear aligners.

18          3.      On October 24, 2018, the Company announced its third quarter 2018 financial
19 results and reported that its Invisalign Average Selling Price had declined from $1,315 to $1,230.

20 The same day, the Company also announced that its Chief Marketing Officer would “reduce his

21 responsibilities and transition to a part-time position.”

22          4.      On this news, the Company’s share price fell $58.76 per share, more than 20%, to

23 close at $232.07 per share on October 25, 2018, on unusually high trading volume. The share price

24 continued to decline over the next two trading sessions, to close at $217.94 on October 29, 2018.

25          5.      Throughout the Class Period, Defendants made materially false and/or misleading

26 statements, as well as failed to disclose material adverse facts about the Company’s business,

27 operations, and prospects. Specifically, Defendants failed to disclose to investors: (1) that the

28 Company would offer higher discounts to promote Invisalign; (2) that the promotions would

                                         CLASS ACTION COMPLAINT
                                                    1
        Case 5:18-cv-06720-LHK Document 1 Filed 11/05/18 Page 3 of 18



 1 materially impact revenue; and (3) that, as a result of the foregoing, Defendants’ positive

 2 statements about the Company’s business, operations, and prospects, were materially misleading

 3 and/or lacked a reasonable basis.

 4          6.      As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

 5 in the market value of the Company’s securities, Plaintiff and other Class members have suffered

 6 significant losses and damages.

 7                                     JURISDICTION AND VENUE
 8          7.      The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

 9 Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17

10 C.F.R. § 240.10b-5).

11          8.      This Court has jurisdiction over the subject matter of this action pursuant to 28

12 U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

13          9.      Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and

14 Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the

15 alleged fraud or the effects of the fraud have occurred in this Judicial District. Many of the acts

16 charged herein, including the dissemination of materially false and/or misleading information,

17 occurred in substantial part in this Judicial District. In addition, the Company’s principal executive

18 offices are located in this district.

19          10.     In connection with the acts, transactions, and conduct alleged herein, Defendants

20 directly and indirectly used the means and instrumentalities of interstate commerce, including the

21 United States mail, interstate telephone communications, and the facilities of a national securities

22 exchange.

23                                               PARTIES
24          11.     Plaintiff Xiaojiao Lu, as set forth in the accompanying certification, incorporated

25 by reference herein, purchased Align securities during the Class Period, and suffered damages as a

26 result of the federal securities law violations and false and/or misleading statements and/or

27 material omissions alleged herein.

28          12.     Defendant Align is incorporated under the laws of Delaware with its principal

                                           CLASS ACTION COMPLAINT
                                                      2
        Case 5:18-cv-06720-LHK Document 1 Filed 11/05/18 Page 4 of 18



 1 executive offices located in San Jose, California. Align’s common stock trades on the NASDAQ

 2 exchange under the symbol “ALGN.”

 3          13.    Defendant Joseph M. Hogan (“Hogan”) was the President and Chief Executive

 4 Officer of the Company at all relevant times.

 5          14.    Defendant John F. Morici (“Morici”) was the Chief Financial Officer of the

 6 Company at all relevant times.

 7          15.    Defendant Raphael S. Pascaud (“Pascaud”) was the Chief Marketing Officer

 8 (“CMO”) of the Company at all relevant times.

 9          16.    Defendants Hogan, Morici, Pascaud, (collectively the “Individual Defendants”),

10 because of their positions with the Company, possessed the power and authority to control the

11 contents of the Company’s reports to the SEC, press releases and presentations to securities

12 analysts, money and portfolio managers and institutional investors, i.e., the market.          The

13 Individual Defendants were provided with copies of the Company’s reports and press releases

14 alleged herein to be misleading prior to, or shortly after, their issuance and had the ability and

15 opportunity to prevent their issuance or cause them to be corrected. Because of their positions and

16 access to material non-public information available to them, the Individual Defendants knew that

17 the adverse facts specified herein had not been disclosed to, and were being concealed from, the

18 public, and that the positive representations which were being made were then materially false

19 and/or misleading. The Individual Defendants are liable for the false statements pleaded herein.

20                                  SUBSTANTIVE ALLEGATIONS
21                                            Background
22          17.    Align is a medical device company that purports to design, manufacture, and

23 market products for the treatment of malocclusion or the misalignment of teeth. Invisalign is the

24 proprietary name for the Company’s clear aligners.

25                                 Materially False and Misleading
                              Statements Issued During the Class Period
26
            18.    The Class Period begins on July 25, 2018. On that day, the Company issued a press
27
     release to announce financial results for the second quarter 2018. Therein, the Company, in
28

                                       CLASS ACTION COMPLAINT
                                                  3
         Case 5:18-cv-06720-LHK Document 1 Filed 11/05/18 Page 5 of 18



 1 relevant part, stated:

 2         Q2 revenues up 37.5% year-over-year to a record $490.3 million, and diluted EPS
            of $1.30
 3         Q2 operating income up 46.8% year-over-year to $122.7 million, operating margin
            of 25.0%
 4         Q2 total Invisalign case shipments up 30.5% year-over-year to 302.7 thousand
           Q2 Invisalign cases for teenage patients up 42.1% year-over-year to 78.4 thousand
 5         Q2 iTero scanner and services revenues up 60.9% year-over-year to $57.0 million

 6          Align Technology, Inc. (Nasdaq:ALGN) today reported financial results for the
            second quarter ended June 30, 2018. Invisalign case shipments in the second
 7          quarter of 2018 (Q2’18) were 302.7 thousand, up 30.5% year-over-
            year. Americas and International region case shipments were up year-over-year
 8          22.2% and 45.4%, respectively. Q2’18 Invisalign cases for teenage patients were
            78.4 thousand, up 42.1% year-over-year. Q2’18 revenues were $490.3 million, up
 9          37.5% year-over-year and Q2’18 operating income was $122.7 million, up 46.8%
            year-over-year resulting in an operating margin of 25.0%. Net profit was $106.1
10          million, or $1.30 per diluted share, up $0.45 year-over-year.

11          Commenting on Align’s Q2 2018 results, Align Technology President and
            CEO Joe Hogan said, “I’m pleased to report another better than expected quarter
12          for Align. Our second quarter results reflect strong growth across our customer
            channels with record volume in all regions and in almost every country market.
13          Year-over-year revenue growth of 37.5% was driven by continued momentum from
            Invisalign doctors and increased adoption of Invisalign treatment for teenage
14          patients which grew 42.1%. Q2 Invisalign volume growth of 30.5% year-over-year
            reflects increased utilization and expansion of our customer base, which was over
15          50,000 for the first time and included more than 5,000 new Invisalign-trained
            doctors. We also saw momentum from the iTero scanner and services business
16          which includes the continued rollout of iTero scanners across Heartland Dental’s
            installed base, as well as the first iTero scanner shipments to China.”
17
            19.     On August 2, 2018, the Company filed a quarterly report on Form 10-Q for the
18
     period ended June 30, 2018 that affirmed the financial results reported in the press release
19
     identified in ¶18.
20
            20.     The above statements identified in ¶¶18-19 were materially false and/or misleading,
21
     and failed to disclose material adverse facts about the Company’s business, operations, and
22
     prospects. Specifically, Defendants failed to disclose to investors: (1) that the Company would
23
     offer higher discounts to promote Invisalign; (2) that the promotions would materially impact
24
     revenue; and (3) that, as a result of the foregoing, Defendants’ positive statements about the
25
     Company’s business, operations, and prospects, were materially misleading and/or lacked a
26
     reasonable basis.
27

28

                                        CLASS ACTION COMPLAINT
                                                   4
        Case 5:18-cv-06720-LHK Document 1 Filed 11/05/18 Page 6 of 18



 1                              Disclosures at the End of the Class Period
 2          21.    On October 24, 2018, the Company issued a press release to announce its third

 3 quarter 2018 financial results. The Company, in relevant part, stated:

 4         Q3 revenues up 31.2% year-over-year to a record $505.3 million, and diluted EPS
            of $1.24
 5         Q3 operating income up 26.8% year-over-year to $125.2 million, operating margin
            of 24.8%
 6         Q3 total Invisalign case shipments up 35.3% year-over-year to 319.3 thousand
           Q3 Invisalign cases for teenage patients up 41.1% year-over-year to 98.5 thousand
 7         Q3 iTero scanner and services revenues up 79.1% year-over-year to $78.2 million

 8          SAN JOSE, Calif., Oct. 24, 2018 (GLOBE NEWSWIRE) -- Align Technology,
            Inc. (Nasdaq: ALGN) today reported financial results for the third quarter
 9          ended September 30, 2018. Invisalign case shipments in the third quarter of 2018
            (Q3’18) were 319.3 thousand, up 35.3% year-over-year. Americas and
10          International region case shipments were up year-over-year 29.1% and 45.6%,
            respectively. Q3’18 Invisalign cases for teenage patients were 98.5 thousand, up
11          41.1% year-over-year. Q3’18 revenues were $505.3 million, up 31.2% year-over-
            year and Q3’18 operating income was $125.2 million, up 26.8% year-over-year
12          resulting in an operating margin of 24.8%. Net profit was $100.9 million,
            or $1.24 per diluted share, up $0.23 year-over-year.
13
            Commenting on Align’s Q3 2018 results, Align Technology President and
14          CEO Joe Hogan said, “I’m pleased to report third quarter results with revenue and
            earnings above our outlook driven by higher than expected Invisalign volume --
15          offset somewhat by lower ASPs and foreign exchange. We also had another record
            quarter for the iTero scanner business with revenues up 79.1% year-over-year. Q3
16          Invisalign volume increased 5.5% sequentially and up 35.3% year-over-year
            reflecting strength across regions and customer channels, as well as strong growth
17          from both teen and adult patients. From a product perspective, we saw strength
            across the Invisalign portfolio with growth from both comprehensive and non-
18          comprehensive products, reflecting an acceleration in the non-comprehensive
            category related to expansion of our product portfolio, as well as new sales
19          programs and promotions intended to increase adoption and utilization. We also
            saw continued strength from international regions, especially Asia Pacific, which
20          was our 2nd largest region after the Americas in Q3.”

21          22.    The same day, the Company filed an 8-K with the SEC to disclose that the CMO

22 would “reduce his responsibilities and transition to a part-time position.”

23          23.    On this news, the Company’s share price fell $58.76 per share, more than 20%, to

24 close at $232.07 per share on October 25, 2018, on unusually high trading volume. The share price

25 continued to decline over the next two trading sessions, to close at $217.94 on October 29, 2018.

26                                 CLASS ACTION ALLEGATIONS
27          24.    Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

28 Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that

                                        CLASS ACTION COMPLAINT
                                                   5
        Case 5:18-cv-06720-LHK Document 1 Filed 11/05/18 Page 7 of 18



 1 purchased or otherwise acquired Align securities between July 25, 2018 and October 24, 2018,

 2 inclusive, and who were damaged thereby (the “Class”). Excluded from the Class are Defendants,

 3 the officers and directors of the Company, at all relevant times, members of their immediate

 4 families and their legal representatives, heirs, successors, or assigns, and any entity in which

 5 Defendants have or had a controlling interest.

 6           25.     The members of the Class are so numerous that joinder of all members is

 7 impracticable.     Throughout the Class Period, Align’s common shares actively traded on the

 8 NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and can

 9 only be ascertained through appropriate discovery, Plaintiff believes that there are at least

10 hundreds or thousands of members in the proposed Class. Millions of Align common stock were

11 traded publicly during the Class Period on the NASDAQ. Record owners and other members of

12 the Class may be identified from records maintained by Align or its transfer agent and may be

13 notified of the pendency of this action by mail, using the form of notice similar to that customarily

14 used in securities class actions.

15           26.     Plaintiff’s claims are typical of the claims of the members of the Class as all

16 members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

17 federal law that is complained of herein.

18           27.     Plaintiff will fairly and adequately protect the interests of the members of the Class

19 and has retained counsel competent and experienced in class and securities litigation.

20           28.     Common questions of law and fact exist as to all members of the Class and

21 predominate over any questions solely affecting individual members of the Class. Among the

22 questions of law and fact common to the Class are:

23           (a)     whether the federal securities laws were violated by Defendants’ acts as alleged

24 herein;

25
             (b)     whether statements made by Defendants to the investing public during the Class
26
     Period omitted and/or misrepresented material facts about the business, operations, and prospects
27
     of Align; and
28

                                          CLASS ACTION COMPLAINT
                                                     6
         Case 5:18-cv-06720-LHK Document 1 Filed 11/05/18 Page 8 of 18



 1             (c)   to what extent the members of the Class have sustained damages and the proper

 2 measure of damages.

 3
               29.   A class action is superior to all other available methods for the fair and efficient
 4
     adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the
 5
     damages suffered by individual Class members may be relatively small, the expense and burden of
 6
     individual litigation makes it impossible for members of the Class to individually redress the
 7
     wrongs done to them. There will be no difficulty in the management of this action as a class
 8
     action.
 9
                                    UNDISCLOSED ADVERSE FACTS
10
               30.   The market for Align’s securities was open, well-developed and efficient at all
11
     relevant times. As a result of these materially false and/or misleading statements, and/or failures
12
     to disclose, Align’s securities traded at artificially inflated prices during the Class Period. Plaintiff
13
     and other members of the Class purchased or otherwise acquired Align’s securities relying upon
14
     the integrity of the market price of the Company’s securities and market information relating to
15
     Align, and have been damaged thereby.
16
               31.   During the Class Period, Defendants materially misled the investing public, thereby
17
     inflating the price of Align’s securities, by publicly issuing false and/or misleading statements
18
     and/or omitting to disclose material facts necessary to make Defendants’ statements, as set forth
19
     herein, not false and/or misleading. The statements and omissions were materially false and/or
20
     misleading because they failed to disclose material adverse information and/or misrepresented the
21
     truth about Align’s business, operations, and prospects as alleged herein.
22
               32.   At all relevant times, the material misrepresentations and omissions particularized
23
     in this Complaint directly or proximately caused or were a substantial contributing cause of the
24
     damages sustained by Plaintiff and other members of the Class. As described herein, during the
25
     Class Period, Defendants made or caused to be made a series of materially false and/or misleading
26
     statements about Align’s financial well-being and prospects. These material misstatements and/or
27
     omissions had the cause and effect of creating in the market an unrealistically positive assessment
28
     of the Company and its financial well-being and prospects, thus causing the Company’s securities
                                          CLASS ACTION COMPLAINT
                                                     7
        Case 5:18-cv-06720-LHK Document 1 Filed 11/05/18 Page 9 of 18



 1 to be overvalued and artificially inflated at all relevant times. Defendants’ materially false and/or

 2 misleading statements during the Class Period resulted in Plaintiff and other members of the Class

 3 purchasing the Company’s securities at artificially inflated prices, thus causing the damages

 4 complained of herein when the truth was revealed.

 5                                         LOSS CAUSATION
 6          33.    Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

 7 the economic loss suffered by Plaintiff and the Class.

 8          34.    During the Class Period, Plaintiff and the Class purchased Align’s securities at

 9 artificially inflated prices and were damaged thereby. The price of the Company’s securities

10 significantly declined when the misrepresentations made to the market, and/or the information

11 alleged herein to have been concealed from the market, and/or the effects thereof, were revealed,

12 causing investors’ losses.

13                                    SCIENTER ALLEGATIONS
14          35.    As alleged herein, Defendants acted with scienter since Defendants knew that the
15 public documents and statements issued or disseminated in the name of the Company were

16 materially false and/or misleading; knew that such statements or documents would be issued or

17 disseminated to the investing public; and knowingly and substantially participated or acquiesced

18 in the issuance or dissemination of such statements or documents as primary violations of the

19 federal securities laws. As set forth elsewhere herein in detail, the Individual Defendants, by

20 virtue of their receipt of information reflecting the true facts regarding Align, their control over,

21 and/or receipt and/or modification of Align’s allegedly materially misleading misstatements

22 and/or their associations with the Company which made them privy to confidential proprietary

23 information concerning Align, participated in the fraudulent scheme alleged herein.

24                      APPLICABILITY OF PRESUMPTION OF RELIANCE
                            (FRAUD-ON-THE-MARKET DOCTRINE)
25
            36.    The market for Align’s securities was open, well-developed and efficient at all
26
     relevant times. As a result of the materially false and/or misleading statements and/or failures to
27
     disclose, Align’s securities traded at artificially inflated prices during the Class Period. On
28

                                        CLASS ACTION COMPLAINT
                                                   8
       Case 5:18-cv-06720-LHK Document 1 Filed 11/05/18 Page 10 of 18



 1 September 25, 2018, the Company’s share price closed at a Class Period high of $392.98 per

 2 share. Plaintiff and other members of the Class purchased or otherwise acquired the Company’s

 3 securities relying upon the integrity of the market price of Align’s securities and market

 4 information relating to Align, and have been damaged thereby.

 5          37.    During the Class Period, the artificial inflation of Align’s shares was caused by the

 6 material misrepresentations and/or omissions particularized in this Complaint causing the damages

 7 sustained by Plaintiff and other members of the Class. As described herein, during the Class

 8 Period, Defendants made or caused to be made a series of materially false and/or misleading

 9 statements about Align’s business, prospects, and operations.         These material misstatements

10 and/or omissions created an unrealistically positive assessment of Align and its business,

11 operations, and prospects, thus causing the price of the Company’s securities to be artificially

12 inflated at all relevant times, and when disclosed, negatively affected the value of the Company

13 shares. Defendants’ materially false and/or misleading statements during the Class Period resulted

14 in Plaintiff and other members of the Class purchasing the Company’s securities at such

15 artificially inflated prices, and each of them has been damaged as a result.

16          38.    At all relevant times, the market for Align’s securities was an efficient market for

17 the following reasons, among others:

18          (a)    Align shares met the requirements for listing, and was listed and actively traded on

19 the NASDAQ, a highly efficient and automated market;

20          (b)    As a regulated issuer, Align filed periodic public reports with the SEC and/or the

21 NASDAQ;

22          (c)    Align regularly communicated with public investors via established market

23 communication mechanisms, including through regular dissemination of press releases on the

24 national circuits of major newswire services and through other wide-ranging public disclosures,

25 such as communications with the financial press and other similar reporting services; and/or

26          (d)    Align was followed by securities analysts employed by brokerage firms who wrote

27 reports about the Company, and these reports were distributed to the sales force and certain

28 customers of their respective brokerage firms. Each of these reports was publicly available and

                                        CLASS ACTION COMPLAINT
                                                   9
        Case 5:18-cv-06720-LHK Document 1 Filed 11/05/18 Page 11 of 18



 1 entered the public marketplace.

 2          39.     As a result of the foregoing, the market for Align’s securities promptly digested

 3 current information regarding Align from all publicly available sources and reflected such

 4 information in Align’s share price. Under these circumstances, all purchasers of Align’s securities

 5 during the Class Period suffered similar injury through their purchase of Align’s securities at

 6 artificially inflated prices and a presumption of reliance applies.

 7          40.     A Class-wide presumption of reliance is also appropriate in this action under the

 8 Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972),

 9 because the Class’s claims are, in large part, grounded on Defendants’ material misstatements

10 and/or omissions. Because this action involves Defendants’ failure to disclose material adverse

11 information regarding the Company’s business operations and financial prospects—information

12 that Defendants were obligated to disclose—positive proof of reliance is not a prerequisite to

13 recovery. All that is necessary is that the facts withheld be material in the sense that a reasonable

14 investor might have considered them important in making investment decisions.               Given the

15 importance of the Class Period material misstatements and omissions set forth above, that

16 requirement is satisfied here.

17                                         NO SAFE HARBOR
18          41.     The statutory safe harbor provided for forward-looking statements under certain
19 circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

20 The statements alleged to be false and misleading herein all relate to then-existing facts and

21 conditions. In addition, to the extent certain of the statements alleged to be false may be

22 characterized as forward looking, they were not identified as “forward-looking statements” when

23 made and there were no meaningful cautionary statements identifying important factors that could

24 cause actual results to differ materially from those in the purportedly forward-looking statements.

25 In the alternative, to the extent that the statutory safe harbor is determined to apply to any forward-

26 looking statements pleaded herein, Defendants are liable for those false forward-looking

27 statements because at the time each of those forward-looking statements was made, the speaker

28 had actual knowledge that the forward-looking statement was materially false or misleading,

                                         CLASS ACTION COMPLAINT
                                                    10
        Case 5:18-cv-06720-LHK Document 1 Filed 11/05/18 Page 12 of 18



 1 and/or the forward-looking statement was authorized or approved by an executive officer of Align

 2 who knew that the statement was false when made.

 3                                             FIRST CLAIM
                            Violation of Section 10(b) of The Exchange Act and
 4                                 Rule 10b-5 Promulgated Thereunder
                                          Against All Defendants
 5
             42.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully
 6
     set forth herein.
 7
             43.     During the Class Period, Defendants carried out a plan, scheme and course of
 8
     conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing
 9
     public, including Plaintiff and other Class members, as alleged herein; and (ii) cause Plaintiff and
10
     other members of the Class to purchase Align’s securities at artificially inflated prices.         In
11
     furtherance of this unlawful scheme, plan and course of conduct, Defendants, and each defendant,
12
     took the actions set forth herein.
13
             44.     Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made
14
     untrue statements of material fact and/or omitted to state material facts necessary to make the
15
     statements not misleading; and (iii) engaged in acts, practices, and a course of business which
16
     operated as a fraud and deceit upon the purchasers of the Company’s securities in an effort to
17
     maintain artificially high market prices for Align’s securities in violation of Section 10(b) of the
18
     Exchange Act and Rule 10b-5. All Defendants are sued either as primary participants in the
19
     wrongful and illegal conduct charged herein or as controlling persons as alleged below.
20
             45.     Defendants, individually and in concert, directly and indirectly, by the use, means
21
     or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a
22
     continuous course of conduct to conceal adverse material information about Align’s financial
23
     well-being and prospects, as specified herein.
24
             46.     Defendants employed devices, schemes and artifices to defraud, while in
25
     possession of material adverse non-public information and engaged in acts, practices, and a course
26
     of conduct as alleged herein in an effort to assure investors of Align’s value and performance and
27
     continued substantial growth, which included the making of, or the participation in the making of,
28

                                          CLASS ACTION COMPLAINT
                                                     11
       Case 5:18-cv-06720-LHK Document 1 Filed 11/05/18 Page 13 of 18



 1 untrue statements of material facts and/or omitting to state material facts necessary in order to

 2 make the statements made about Align and its business operations and future prospects in light of

 3 the circumstances under which they were made, not misleading, as set forth more particularly

 4 herein, and engaged in transactions, practices and a course of business which operated as a fraud

 5 and deceit upon the purchasers of the Company’s securities during the Class Period.

 6          47.    Each of the Individual Defendants’ primary liability and controlling person liability

 7 arises from the following facts: (i) the Individual Defendants were high-level executives and/or

 8 directors at the Company during the Class Period and members of the Company’s management

 9 team or had control thereof; (ii) each of these defendants, by virtue of their responsibilities and

10 activities as a senior officer and/or director of the Company, was privy to and participated in the

11 creation, development and reporting of the Company’s internal budgets, plans, projections and/or

12 reports; (iii) each of these defendants enjoyed significant personal contact and familiarity with the

13 other defendants and was advised of, and had access to, other members of the Company’s

14 management team, internal reports and other data and information about the Company’s finances,

15 operations, and sales at all relevant times; and (iv) each of these defendants was aware of the

16 Company’s dissemination of information to the investing public which they knew and/or

17 recklessly disregarded was materially false and misleading.

18          48.    Defendants had actual knowledge of the misrepresentations and/or omissions of

19 material facts set forth herein, or acted with reckless disregard for the truth in that they failed to

20 ascertain and to disclose such facts, even though such facts were available to them. Such

21 defendants’ material misrepresentations and/or omissions were done knowingly or recklessly and

22 for the purpose and effect of concealing Align’s financial well-being and prospects from the

23 investing public and supporting the artificially inflated price of its securities. As demonstrated by

24 Defendants’ overstatements and/or misstatements of the Company’s business, operations, financial

25 well-being, and prospects throughout the Class Period, Defendants, if they did not have actual

26 knowledge of the misrepresentations and/or omissions alleged, were reckless in failing to obtain

27 such knowledge by deliberately refraining from taking those steps necessary to discover whether

28 those statements were false or misleading.

                                        CLASS ACTION COMPLAINT
                                                   12
       Case 5:18-cv-06720-LHK Document 1 Filed 11/05/18 Page 14 of 18



 1          49.     As a result of the dissemination of the materially false and/or misleading

 2 information and/or failure to disclose material facts, as set forth above, the market price of Align’s

 3 securities was artificially inflated during the Class Period. In ignorance of the fact that market

 4 prices of the Company’s securities were artificially inflated, and relying directly or indirectly on

 5 the false and misleading statements made by Defendants, or upon the integrity of the market in

 6 which the securities trades, and/or in the absence of material adverse information that was known

 7 to or recklessly disregarded by Defendants, but not disclosed in public statements by Defendants

 8 during the Class Period, Plaintiff and the other members of the Class acquired Align’s securities

 9 during the Class Period at artificially high prices and were damaged thereby.

10          50.     At the time of said misrepresentations and/or omissions, Plaintiff and other

11 members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff

12 and the other members of the Class and the marketplace known the truth regarding the problems

13 that Align was experiencing, which were not disclosed by Defendants, Plaintiff and other

14 members of the Class would not have purchased or otherwise acquired their Align securities, or, if

15 they had acquired such securities during the Class Period, they would not have done so at the

16 artificially inflated prices which they paid.

17          51.     By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange Act

18 and Rule 10b-5 promulgated thereunder.

19          52.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

20 other members of the Class suffered damages in connection with their respective purchases and

21 sales of the Company’s securities during the Class Period.

22                                          SECOND CLAIM
                             Violation of Section 20(a) of The Exchange Act
23                                 Against the Individual Defendants
24          53.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

25 set forth herein.

26          54.     Individual Defendants acted as controlling persons of Align within the meaning of

27 Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level positions and

28 their ownership and contractual rights, participation in, and/or awareness of the Company’s

                                         CLASS ACTION COMPLAINT
                                                    13
       Case 5:18-cv-06720-LHK Document 1 Filed 11/05/18 Page 15 of 18



 1 operations and intimate knowledge of the false financial statements filed by the Company with the

 2 SEC and disseminated to the investing public, Individual Defendants had the power to influence

 3 and control and did influence and control, directly or indirectly, the decision-making of the

 4 Company, including the content and dissemination of the various statements which Plaintiff

 5 contends are false and misleading. Individual Defendants were provided with or had unlimited

 6 access to copies of the Company’s reports, press releases, public filings, and other statements

 7 alleged by Plaintiff to be misleading prior to and/or shortly after these statements were issued and

 8 had the ability to prevent the issuance of the statements or cause the statements to be corrected.

 9          55.    In particular, Individual Defendants had direct and supervisory involvement in the

10 day-to-day operations of the Company and, therefore, had the power to control or influence the

11 particular transactions giving rise to the securities violations as alleged herein, and exercised the

12 same.

13          56.    As set forth above, Align and Individual Defendants each violated Section 10(b)

14 and Rule 10b-5 by their acts and omissions as alleged in this Complaint. By virtue of their position

15 as controlling persons, Individual Defendants are liable pursuant to Section 20(a) of the Exchange

16 Act. As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and other

17 members of the Class suffered damages in connection with their purchases of the Company’s

18 securities during the Class Period.

19                                       PRAYER FOR RELIEF
20          WHEREFORE, Plaintiff prays for relief and judgment, as follows:

21          (a)    Determining that this action is a proper class action under Rule 23 of the Federal

22 Rules of Civil Procedure;

23          (b)    Awarding compensatory damages in favor of Plaintiff and the other Class members

24 against all defendants, jointly and severally, for all damages sustained as a result of Defendants’

25 wrongdoing, in an amount to be proven at trial, including interest thereon;

26          (c)    Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

27 this action, including counsel fees and expert fees; and

28          (d)    Such other and further relief as the Court may deem just and proper.

                                         CLASS ACTION COMPLAINT
                                                    14
       Case 5:18-cv-06720-LHK Document 1 Filed 11/05/18 Page 16 of 18



 1                                    JURY TRIAL DEMANDED

 2         Plaintiff hereby demands a trial by jury.
 3
     Dated: November 5, 2018                     GLANCY PRONGAY & MURRAY LLP
 4

 5                                               By: s/ Robert V. Prongay
                                                 Lionel Z. Glancy
 6                                               Robert V. Prongay
                                                 Lesley F. Portnoy
 7
                                                 Charles H. Linehan
 8                                               1925 Century Park East, Suite 2100
                                                 Los Angeles, CA 90067
 9                                               Telephone: (310) 201-9150
                                                 Facsimile: (310) 201-9160
10                                               Email: rprongay@glancylaw.com
11
                                                 Attorneys for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                       CLASS ACTION COMPLAINT
                                                  15
         Case 5:18-cv-06720-LHK Document 1 Filed 11/05/18 Page 17 of 18



                         SWORN CERTIFICATION OF PLAINTIFF


                  ALIGN TECHNOLOGY, INC. SECURITIES LITIGATION


        I, Xiaojiao Lu individually, and/or in my capacity as trustee and/or principal for accounts
listed on Schedule A, certify that:

       1.      I have reviewed the Complaint and authorize its filing and/or the filing of a Lead
               Plaintiff motion on my behalf.

       2.      I did not purchase the Align Technology, Inc. securities that are the subject of this
               action at the direction of plaintiff’s counsel or in order to participate in any private
               action arising under this title.

       3.      I am willing to serve as a representative party on behalf of a class and will testify
               at deposition and trial, if necessary.

       4.      My transactions in Align Technology, Inc. securities during the Class Period set
               forth in the Complaint are as follows:

               (See attached transactions)

       5.      I have not sought to serve, nor served, as a representative party on behalf of a
               class under this title during the last three years, except for the following:


       6.      I will not accept any payment for serving as a representative party, except to
               receive my pro rata share of any recovery or as ordered or approved by the court,
               including the award to a representative plaintiff of reasonable costs and expenses
               (including lost wages) directly relating to the representation of the class.


       I declare under penalty of perjury that the foregoing are true and correct statements.




      11/4/2018
    ________________                           _________________________________________
       Date
                                                               Xiaojiao Lu
Case 5:18-cv-06720-LHK Document 1 Filed 11/05/18 Page 18 of 18




     Xiaojiao Lu's Transactions in Align Technology, Inc. (ALGN)
       Date      Transaction Type       Quantity       Unit Price
     10/03/2018       Bought                     10      $375.0000
     10/04/2018       Bought                     10      $355.5000
     10/05/2018       Bought                      5      $346.0000
